


Exhibit 10.1    


MRV COMMUNICATIONS, INC.
2015 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT




RESTRICTED STOCK AGREEMENT made as of June 1, 2015 (the “Grant Date”), by and
between MRV Communications, Inc. (the “Company”) and ________________________
(the “Participant”).
1.Award. In accordance with the MRV Communications, Inc. 2015 Long-Term
Incentive Plan (the “Plan”), the Company has made a restricted stock award to
the Participant consisting of ________ shares of the Company’s common stock
(“Shares”), subject to the terms and conditions of this Agreement and the Plan.
Capitalized terms that are used but not defined in this Agreement shall have the
meanings ascribed to them in the Plan. This Agreement and the restricted stock
award covered by this Agreement shall be null and void ab initio if a copy of
this Agreement, signed by the Participant, is not received by the Company within
30 days after the Grant Date or by such other date as the Committee may specify.
2.Vesting of Shares. Except as otherwise provided by this Agreement and the
Plan, the Shares will become vested in three equal annual installments
commencing on the first anniversary of the Grant Date, subject to the
Participant’s continuous employment or other service with the Company and its
Subsidiaries through the applicable vesting date.
3.Termination of Employment or Service; Forfeiture.
(a)General. If the Participant’s employment and/or other service with the
Company and its Subsidiaries terminates before all of the Shares become vested,
the Participant will thereupon forfeit any and all of the Participant’s right,
title and interest in and with respect to the unvested Shares. Any certificate
or book entry with respect to such forfeited Shares will be automatically
canceled on the books and records of the Company without further action by the
Participant.
(b)Termination Due to Death or Disability. If the Participant’s employment
and/or other service with the Company and its Subsidiaries terminates by reason
of Participant’s death or is terminated




--------------------------------------------------------------------------------




by the Company or a Subsidiary by reason of the Participant’s Disability, then
any outstanding unvested Shares covered by this Agreement shall thereupon become
fully vested and non-forfeitable.
4.Transfer Restrictions. The Participant may not sell, assign, transfer, pledge,
hedge, hypothecate, encumber or dispose of in any way (whether by operation of
law or otherwise) any unvested Shares, and no unvested Shares shall be subject
to execution, attachment or similar process. Any attempt by the Participant or
any other person claiming against, through or under the Participant to cause
unvested Shares to be transferred or assigned in any manner and for any purpose
not permitted hereunder or under the Plan shall be null and void and without
effect upon the Company, the Participant or any such other person.
5.Rights as a Stockholder. The Participant shall have all of the rights of a
shareholder with respect to unvested Shares that are outstanding under this
Agreement, including, but not limited to, the right to vote such Shares and the
right to receive dividends with respect to such Shares; provided, however, that
any shares of the Company’s common stock distributed as a dividend or otherwise
with respect to any unvested Shares, shall be subject to the same vesting and
other terms and conditions that apply to the corresponding Shares.
6.Issuance of Vested Shares; Removal of Restrictions and Conditions. The
Participant is the record owner of the Shares on the Company’s books, subject to
the restrictions and conditions set forth in this Agreement and the Plan. By
executing this Agreement, the Participant expressly authorizes the Company to
cancel, reacquire, retire or retain, at its election, any unvested Shares if and
when they are forfeited in accordance with this Agreement. The Participant will
execute and deliver such other documents and take such other actions, if any, as
the Company may require in order to evidence such action with respect to any
unvested Shares that are forfeited. Subject to the satisfaction of applicable
tax withholding and other conditions set forth herein or in the Plan, Shares
that become vested will no longer be subject to the transfer restrictions and
forfeiture conditions set forth herein and the Company’s books and, as
applicable, stock certificates representing the Shares will be updated
accordingly.




--------------------------------------------------------------------------------




7.Legends. The certificate(s) or book entry(ies) representing the Shares shall
bear or be noted by the Company’s transfer agent with the following legend (as
well as any legends required by applicable state and federal corporate and
securities laws): “THE SHARES REPRESENTED HEREBY ARE SUBJECT TO TRANSFER
RESTRICTIONS AND VESTING AND OTHER TERMS AND CONDITIONS SET FORTH IN AN
AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.”
8.Tax Withholding. Notwithstanding anything to the contrary contained herein,
the vesting of Shares covered by this Agreement shall be subject to and
conditioned upon the satisfaction by the Participant of applicable tax
withholding obligations. The Company may require the Participant to remit an
amount sufficient to satisfy applicable withholding taxes or deduct or withhold
such amount from any payments otherwise owed the Participant (whether or not
under this Agreement or the Plan). The Participant hereby authorizes the Company
to satisfy all or part of such tax withholding obligations by deductions from
cash compensation or other payments that would otherwise be owed to the
Participant. The Committee, acting in its sole discretion and pursuant to
applicable law, may permit the Participant to satisfy any such tax withholding
obligations with vested Shares that would otherwise be released to the
Participant and/or with previously-owned Shares held by the Participant. The
amount of the Participant’s tax withholding obligation that is satisfied in
Shares, if any, shall be based upon the Fair Market Value of the Shares on the
date such Shares are delivered or withheld. In no event may Shares be used to
satisfy more than the minimum required amount of the Participant’s tax
withholding obligation.
9.No Other Rights Conferred. Nothing contained herein or in the Plan shall be
deemed to give the Participant a right to be retained in the employ or other
service of the Company or any affiliate or to affect the right of the Company
and its Subsidiaries to terminate, or modify the terms and conditions of, the
Participant’s employment.
10.Provisions of the Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan and to such rules, regulations and
interpretations as may be established or made by




--------------------------------------------------------------------------------




the Committee acting within the scope of its authority and responsibility under
the Plan. The Participant acknowledges receipt of a copy of the Plan prior to
execution of this Agreement. The applicable provisions of the Plan shall govern
in any situation where this Agreement is silent or where the provisions of this
Agreement are contrary to or not reconcilable with such Plan provisions.
11.Miscellaneous.
(a)Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
(b)Committee Determinations. The Participant shall accept as final, binding and
conclusive any determination made by the Committee, acting in its discretion
under the Plan, in connection with this Agreement and the Plan (as the Plan may
pertain to this Agreement).
(c)Entire Agreement. This Agreement, constitutes the entire agreement between
the parties with respect to the subject matter hereof and may not be modified
except by written instrument executed by the parties.
(d)Governing Law. This Agreement shall be governed by the laws of the State of
Delaware, without regard to its principles of conflict of laws.
(e)Counterparts. This Agreement may be executed in separate counterparts, each
of which will be an original and all of which taken together shall constitute
one and the same agreement.


IN WITNESS WHEREOF, the undersigned have executed this Stock Option Agreement as
of the date first above written.
MRV COMMUNICATIONS, INC.


By:____________________________________




_______________________________________
Participant


